DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1069217 in view of Kendrick (8,549,862).  GB ‘217 [see annotations] teaches An engine, the engine comprising: a longitudinal wall extended along a lengthwise direction, wherein the longitudinal wall defines a gas flowpath of the engine; and an inner wall assembly extended inward from the longitudinal wall [see annotations] into the gas flowpath, wherein the inner wall assembly defines a rotating detonation combustion region 19 in the gas flowpath upstream of the inner wall assembly and adjacent to the longitudinal wall along the lengthwise direction and extending inward a depth from the longitudinal wall, wherein the inner wall assembly comprises (a) a concave upstream face [see annotations] extended inward from the longitudinal wall into the gas flowpath adjacent to the rotating detonation combustion region, and (b) a downstream face [see annotations] extending at least partially along the lengthwise direction from an inward-.  

    PNG
    media_image1.png
    864
    733
    media_image1.png
    Greyscale
 
 Claims 1-5, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of GB 1069217 and Kendrick (8,549,862).  Morrison et al [see annotations] teach An engine, the engine comprising: a longitudinal wall 20 concave nor wherein at least a portion of the concave upstream face extends downstream of the inward-most end of the concave upstream face.  GB ‘217 teaches the inner wall assembly comprises (a) a concave upstream face [see annotations] extended inward from the longitudinal wall into the gas flowpath adjacent to the rotating detonation combustion region, and (b) a downstream face [see annotations] extending at least partially along the lengthwise direction from an inward-most end of the concave upstream face to the longitudinal wall [see annotations] downstream of the inward-most end of the concave upstream face, wherein at least a portion of the concave upstream face extends downstream of the inward-most end of the concave upstream face, and wherein the concave upstream face provides a sheltered cavity at the rotating detonation combustion region at which a detonation wave propagates, and wherein the concave nature of the upstream face provides a region at which a detonation wave propagates is an equivalent configuration for the inner wall assembly as compared to a purely radial upstream face, such as used by Morrison, where both patents are in the field of rotating detonation engines.  It would have been obvious to one of ordinary skill in the art to make the concave, as taught by GB ‘217, as an equivalent configuration for the upstream face as compared to a purely radial upstream face, such as used by Morrison, noting both patents are in the field of rotating detonation engines.  As for at least a portion of the concave upstream face extends downstream of the inward-most end of the concave upstream face, Kendrick is applied.  Kendrick [see Figs. 1, 6A-6C] teaches an analogous concave upstream face wherein the inner wall assembly defines a combustion region 22, 23 in the gas flowpath upstream of the inner wall assembly and adjacent to the longitudinal wall along the lengthwise direction and extending inward a depth from the longitudinal wall, wherein the inner wall assembly comprises (a) a concave upstream face [downstream portion of 23 with tip / inward-most end 14] extended inward from the longitudinal wall into the gas flowpath [of 5] adjacent to the combustion region [see Figs. 1, 6A-6C], and (b) a downstream face extending at least partially along the lengthwise direction from an inward-most end 14 of the concave upstream face to the longitudinal wall downstream of the inward- most end of the concave upstream face, wherein at least a portion of the concave upstream face extends downstream of the inward-most end 14 of the concave upstream face [see Figs. 1, 6A-6C], and wherein the concave upstream face provides a sheltered cavity 7 at the combustion region;  wherein the inner-most end of the upstream face defines a tip 14 extended into the gas flowpath, and wherein the tip 14 is further extended along a height, a width, or both, of the gas flowpath or an annulus of the gas flowpath of 5 [see Figs. 1, 6A-6C].  Figs. 1, 6A-6C teach at least a portion of the concave upstream face extends downstream of the inward-most end 14 of the concave upstream face, e.g. by having the .  
Claims 2-5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morrison et al (3,240,010) in view of GB 1069217 and Kendrick (8,549,862), as applied above, and further in view of any of Townend (3,603,094), Rich (2,952,123), and Pavia et al (2011/0005193).  Morrison et al teach the claimed invention including further comprising: a first fuel injection port 21 configured to provide a first flow of fuel to the rotating detonation combustion region, wherein the first fuel injection port 21 is positioned [on 20] adjacent to the rotating detonation combustion region along the lengthwise direction; and a second fuel injection port 21 positioned at the inner wall assembly 18, wherein the second fuel injection port [innermost 21] is configured to provide a second flow of fuel for a deflagrative combustion process [not clearly taught] downstream of the rotating detonation combustion region.  Morrison et al do not teach hrough the downstream face providing the second flow of fuel for deflagrative combustion downstream of the rotating detonation combustion region.  Note that Morrison teaches detonation only occurs under specialized conditions [see e.g. col. 2, lines 11-31] and that deflagration [referenced at the beginning of  col. 2, lines 11-31, col. 5, lines 5-8] is the standard practice in the art.  Accordingly, using deflagration combustion for any additional zones would be the standard practice in the art and would allow the benefits expressly set forth above.  For an alternate treatment of the second fuel injection port [of claim 21] where the second fuel injection port is configured to provide a second flow of fuel for a deflagrative combustion process downstream of the detonation combustion region and also to teach wherein the inner wall assembly defines the second fuel injection port through the downstream face providing the second flow of fuel for deflagrative combustion downstream of the rotating detonation combustion region, any of Townend, Rich and Pavia et al can be applied.  Townend teaches an engine which can be used in supersonic jet engines wherein the inner wall assembly defines the second fuel injection port 15 providing a second flow of fuel downstream of the main combustion region; and a second fuel injection port 15 positioned at the inner wall assembly, wherein the second fuel injection port is configured to provide a second flow of fuel for a deflagrative combustion process [inherent or obvious as the most typical type of combustion used in the art as taught by Morrison] downstream of the main combustion region, wherein the inner wall assembly defines the second fuel injection port 15 through the downstream face 12 providing the second flow of fuel for deflagrative combustion downstream of the  

It would have been obvious to one of ordinary skill in the art to employ the second fuel injection port, including through the downstream face, providing a second flow of fuel for a deflagration combustion process downstream of the main detonation combustion region of Morrison, using the fuel injection in the diverging section / inner wall / downstream face, as taught by any of Townend, Rich and Pavia et al, in order to reduce noise and increase thrust as well as reduce drag at the exit of the nozzle and/or to increase the thrust of the jet engine or permit used for thrust vectoring and/or to cool the nozzle while reducing performance losses, noting that Morrison teaches the standard type of combustion used for these fuel injectors, including these second fuel injectors, is deflagration. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over either GB 1069217 in view of Kendrick (8,549,862) or Morrison et al (3,240,010) in view of GB 1069217 and Kendrick (8,549,862) or, as applied above.  GB ‘217 illustrates wherein the inner wall assembly is extended to approximately 35% or less of a depth of the gas flowpath.  Alternately, this range is considered an obvious matter of using the workable ranges in the art.  It would have been obvious to one of ordinary skill in the art to make the inner wall assembly of GB ‘217 or Morrison et al, extended to approximately 35% or less of a depth of the gas flowpath, as an obvious matter of using the workable ranges in the art.   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied, as applied to claim 1, and further in view of Mizener et al (2018/0080412).  The prior art do not necessarily teach wherein the longitudinal wall defines a two dimensional gas flowpath defining a height and a width.  Mizener teaches wherein the longitudinal wall defines a two dimensional gas flowpath defining a height and a width [see Fig. 17] is equivalent to arrangement where the longitudinal wall defines an axi-symmetric gas flowpath [Fig. 1].  It would have been obvious to make the longitudinal wall defines a two dimensional gas flowpath defining a height and a width, as taught by Mizener as being equivalent to an axi-symmetric arrangement.
Claim 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of GB 1069217 and Kendrick (8,549,862), as applied above, as applied to claim 1, and further in view of Lu et al “Rotating Detonation Wave Propulsion: Experimental Challenges, Modeling, and Engine Concepts” and Kelley et al (3,727,409) The prior art do not necessarily teach wherein the inlet section is configured to admit a supersonic flow of oxidizer to the combustion section nor wherein the longitudinal wall defines a two dimensional gas flowpath defining a height and a width.    Morrison et al teach his combustor design is usable in a ramjet configuration [see col. 6, lines 60-72] and by extension to scramjets, which are supersonic ramjets.  Lu et al teach [see Fig. 22 and section C on page 1138] wherein the longitudinal wall further defines: a combustion section [detonation annulus] at which the inner wall assembly is disposed; and an inlet section [inlet] upstream of the combustion section in serial flow arrangement the flowing wherein the inlet section is configured to admit a supersonic flow of oxidizer .
Response to Arguments
Applicant's arguments filed 7/01/2020 have been fully considered but they are not persuasive.  Applicant has amended around the Kelley reference.
In response to applicant’s arguments regarding the amended text, Kendrick has now been applied to show the “wherein at least a portion of the concave upstream face extends downstream of the inward-most end of the concave upstream face”Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

November 19, 2021